This is an appeal attempted by case-made and transcript from a proceeding in the county court of Washington county, *Page 597 
wherein the plaintiff in error was tried for violating the prohibitory law, and a verdict returned by a jury finding him guilty. The transcript nowhere shows that a judgment of the court was entered in this proceeding. The case-made was not filed with the clerk of the county court, and is not signed and settled by the trial judge. The record failing to show that a final judgment was entered in the case, no appeal will lie. If judgment had been entered, the case-made would have to be stricken because it is not certified to and authenticated by the trial judge. For the reason that the record does not disclose the final judgment the attempted appeal is dismissed.